Citation Nr: 1755461	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased initial rating for thoracic spine strain with lumbosacral spine degenerative joint disease, presently rated as 10 percent disabling until July 17, 2014, and as 40 percent disabling thereafter.

2. Entitlement to an initial compensable rating for left hip tendonitis with limitation of flexion.

3. Entitlement to an initial rating in excess of 10 percent for left hip tendonitis with painful abduction and adduction.

4. Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis with retropatellar pain syndrome.

5. Entitlement to an increased initial rating for bilateral plantar fasciitis, pes planus, and calcaneal spurs, presently rated as noncompensable prior to February 10, 2017, and 30 percent disabling thereafter.   

6. Entitlement to service connection for right carpal tunnel syndrome.

7. Entitlement to service connection for left carpal tunnel syndrome.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issues of entitlement to an increased rating for thoracic spine strain with lumbosacral spine degenerative joint disease, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. From June 1, 2010, the Veteran's left hip disability has been manifested by painful flexion; it has not been limited in movement to 45 degrees or less.

2. From February 10, 2017, the Veteran's left hip has been separately manifested by painful adduction and abduction; motion in abduction is not lost beyond 10 degrees.

3. For all periods on appeal, the Veteran's right knee flexion has been limited to 120 degrees at most, with painful movement; there is no medical evidence of subluxation, instability, or limitation of extension.  

4. Prior to February 10, 2017, the Veteran's bilateral pes planus with plantar fasciitis and calcaneal spurs was manifested by moderate symptoms.

5. From February 10, 2017, the Veteran's bilateral pes planus with plantar fasciitis and calcaneal spurs has been manifested by severe symptoms, to include pain on manipulation and use accentuated.

6. The Veteran does not have a present diagnosis of right carpal tunnel syndrome.

7. The Veteran does not have a present diagnosis of left carpal tunnel syndrome.


CONCLUSIONS OF LAW

1. The criteria for a rating of 10 percent for left hip tenosynovitis, based on limitation of flexion, have been met effective June 1, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5252 (2017).

2. The criteria for a rating in excess of 10 percent for left hip tenosynovitis, based on painful abduction and adduction, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a, DCs 5003, 5024, 5253 (2017).

3. The criteria for a rating in excess of 10 percent for osteoarthritis of the right knee with retropatellar pain have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5260 (2017).

4. The criteria for a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis and calcaneal spurs, prior to February 10, 2017, have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, DC 5276 (2017).

5. The criteria for a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis and calcaneal spurs, from February 10, 2017, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, DC 5276.

6. The criteria for service connection of right carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7. The criteria for service connection of left carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, a copy of the notice sent to the Veteran in December 2009 is not of record.  Nonetheless, there is a copy of a notice acknowledgement and response signed by the Veteran and submitted on November 30, 2009 (that notice response is found in the electronic Legacy Content Manager system).  Therefore, the Board is satisfied that notice has been provided to the Veteran.    

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Disability Ratings

The Veteran seeks increased initial ratings for left hip tendinosis with limited flexion rated as noncompensable from June 1, 2010, and separately for painful abduction and adduction, rated as 10 percent disabling from February 10, 2017; for right knee osteoarthritis with retropatellar pain syndrome, rated as 10 percent disabling from June 1, 2010; and bilateral pes planus with plantar fasciitis and calcaneal spurs, rated as 10 percent disabling from June 1, 2010, and as 40 percent disabling from July 17, 2014.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the issue on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

The Board will address each disability separately.  

Left Hip

The Veteran's left hip disability is rated under Diagnostic Code 5024, which compensates for tenosynovitis.  Under that Diagnostic Code, such disabilities are to be rated based on limitation of motion of the affected parts, as degenerative arthritis, except gout, which is to be rated separately (the Board notes that there is no evidence of gout in the Veteran's medical records, therefore, it will proceed based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024 (2017).

The Veteran's limitation of flexion of the thigh/hip is rated under Diagnostic Code 5252.  Under the applicable diagnostic criteria, a 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  Flexion limited to 20 degrees is afforded a 30 percent rating.  Finally, flexion limited to 10 degrees is assigned a 40 percent rating.  38 C.F.R. § 4.71a, DC 5252.  

The Veteran is separately rated based on painful abduction and adduction under Diagnostic Code 5253.  Under those diagnostic criteria, a 10 percent rating is assigned for limitation of rotation of the affected leg, resulting in the party not being able to toe out more than 15 degrees.  Likewise, a 10 percent rating is assigned for limitation of adduction, implying the veteran cannot cross their legs.  A 20 percent rating is assigned for limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2017).

Here, the Board observes that assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2017).  However, the Board finds that assigning separate ratings based on limitation of flexion, as well as painful abduction and adduction of the hip under Diagnostic Codes 5252 and 5253 would not amount to pyramiding under 38 C.F.R. § 4.14.  Separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Estaban v. Brown, 6 Vet. App. 259 (1994).  Here the key consideration has been met, in that limitation of flexion and adduction/abduction movements occur in different planes, and these limitations therefore constitute different bases for rating the hip.  38 C.F.R. § 4.45.  If these limitations are demonstrated, they must be rated separately to adequately compensate for functional loss associated with the service-connected hip disability.  See 38 C.F.R. § 4.40; see also VAOPGCPREC 9-2004 (separate ratings may be assigned for disability of the same joint where veteran has both limitation of flexion and limitation of extension of same leg).

The Board finds that the Veteran should be granted a 10 percent rating based on limitation of flexion from June 1, 2010, an increase over his noncompensable rating; and a separate rating of 10 percent based on painful abduction and adduction.

The Veteran was afforded a December 2009 VA examination.  The examiner diagnosed left hip focal gluteus medius tendon trochanteric sit tendinosis with episodic pains.  Mild tenderness was noted, but range of motion was complete with flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees.  Tenderness did not affect range of motion in any way.  Bilaterally, he showed no instability, no laxity, no palpable swelling, and strength was 5/5.  The examiner stated that the Veteran was able to sit, stand and perform all activities without trouble.  Rest helped in reducing pain because he did not engage in overexertional activities.  He did not take any medication except over the counter ibuprofen.  He noted pain occurring one to 4 times per month, mild in nature, lasting approximately 1-6 hours in duration.  The Veteran denied flare ups in the past 12 months.  His occupation and activities of daily living were not affected in any way.  

Here, the Board notes that there is no evidence of painful abduction or adduction, nor any further symptoms upon which a rating could be assigned, with the exception of painful flexion, which does not rise to a compensable level.  However, the Board does note that Diagnostic Code 5024 instructs tenosynovitis to be rated as degenerative arthritis based on limitation of motion.  Under Diagnostic Code 5003, which addresses degenerative arthritis, that disability is to be rated based on limitation of motion, however, when the limitation of the specific joint involved is noncompensable under the appropriate diagnostic code, yet pain is still evidence, a 10 percent rating should be assigned.  38 C.F.R. § 4.71a, DC 5003.  Therefore, the Board will assign an increased rating of 10 percent based upon painful flexion of the left hip, from the date of service-connection.

A VA nursing note indicated that in May 2013, the Veteran reported left hip and low back pain, which he described as constant and chronic in nature.  He stated that he had had the pain for several years but it was getting worse.  Alleviating factors included pain medication, rest, and cold packs.  Aggravating factors included exercise, sitting and standing.  Unfortunately, that report did not include range of motion testing which the Board may rely upon to rate under the diagnostic criteria.

On February 10, 2017, the Veteran was afforded a new VA examination in connection with his increased rating claim.  Left hip tendinosis was confirmed as the diagnosis.  The Veteran reported long term pain in his left hip since service, with no injury recalled by the Veteran.  He reported increasing pain over time.  He reported that his left hip pain increased when his low back pain increases, directly proportional to use.  Flexion was limited to 90 degrees.  Extension was complete at 30 degrees.  Abduction was limited to 40 degrees and adduction limited to 20 degrees.  External rotation was limited to 40 degrees and internal rotation limited to 20 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Pain was noted on the exam, particularly with flexion, abduction and rotation.  It did not cause or result in functional loss.  There was no evidence of pain with weight bearing.  No evidence of crepitus was found.  No further loss of range of motion was found after repetition, and the examiner stated that pain, fatigue, weakness, lack of endurance, and incoordination did not cause functional loss.  Muscle strength was complete at 5/5.  He did not have ankylosis.  There was no evidence of flail hip joint or leg length discrepancy.  He did not use an assistive device.  The examiner specifically stated that there was no evidence of non-weight bearing pain, no change in range of motion based on active or passive movement, and that pain is evidence in passive range of motion in flexion, abduction and rotation of the hip.  

Here, the Board again finds that a rating based on limitation of flexion does not rise to a compensable level based on range of motion alone, indeed, his flexion was limited to 90 degrees, which is 45 degrees in excess of a compensable rating.  Nonetheless, because pain is evidenced in the report, and tenosynovitis is rated as degenerative arthritis, the Board will continue the 10 percent rating based on painful flexion of the hip joint.  

Likewise, from that date, the Board also finds the separate rating based on painful abduction and adduction to be appropriate.  Here, the Board observes that the Veteran's abduction and adduction is limited based on pain, although not specifically rising to a compensable level.  Nonetheless, because pain does limit motion, a 10 percent rating is appropriate.  Here, the Board notes that there is no evidence that abduction with motion has resulted in motion lost beyond 10 degrees.  As such, any rating beyond 10 percent cannot be assigned under the diagnostic criteria.  

In sum, the Board finds that a compensable rating should be assigned for painful flexion of the hip joint from the date of service connection, with a separate rating based upon painful abduction and adduction, effective June 10, 2017, the first date that such painful motion is documented.  

Right Knee

The Veteran's right knee is rated as 10 percent disabling from the date of service connection.  

The Veteran's right knee osteoarthritis with retropatellar pain syndrome is presently rated under Diagnostic Code 5260, which compensates for limitation of flexion of the knee.  Under the assigned diagnostic criteria, a noncompensable rating is assigned for limitation of flexion to 60 degrees.  A 10 percent rating is assigned for limitation of flexion to 45 degrees.  A 20 percent rating is assigned for limitation of flexion to 30 degrees.  Finally, a 30 percent rating is assigned to limitation of flexion to 15 degrees or less.  38 C.F.R. § 4.71a, DC 5260.

As with the hips, a separate rating may be assigned for knee disabilities based on limitation of flexion as well as limitation of extension of the knee.  Likewise, separate ratings may be assigned based on limitation of motion, as well as instability or subluxation, if found.  See VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  Disabilities of the knees may also be granted for ankylosis, dislocation of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  However, as addressed below, the medical evidence of record does not support any such pathology.  As such, the Board will not address secondary or separate ratings.  

The Board observes that, as addressed in discussing the hip rating above, when a rating based on limitation of motion is noncompensable, but pain is evident, a 10 percent rating is appropriate for the joint in question.  38 C.F.R. § 4.71a, DC 5003.  

After a careful review of the evidence, the Board finds that a rating in excess of 10 percent should not be assigned for any period on appeal.  

The Veteran's right knee was examined in December 2009.  An examination, to include recent imaging found a normal right knee.  Nonetheless, the Veteran reported pain behind the kneecap, of unknown origin, but reportedly due to running, marching, and carrying heavy loads.  Retropatellar pain syndrome, with episodic pains, was diagnosed.  Bilaterally, he showed initial and repetitive range of motion complete as 0-140 degrees.  Mild pain and tenderness was noted in the right knee, although no further loss in range of motion due to pain was found.  Suprapatellar and infrapatellar tendon sites were normal.  Tibial tuberosity was normal.  Medial- and lateral cruciate ligaments were stable.  Drawer sign was negative.  Lachman and McMurray tests were negative.  Patellar tracking was normal.  No subluxation was found.  There was no swelling.  No instability, incoordination or abnormal medial or lateral laxity was found.  Essentially, this examination shows a knee with no limitation of motion, although pain was noted on flexion.  There is no evidence of limitation of extension; no evidence of lateral instability or recurrent subluxation.  Neither is there any evidence of the other potentially ratable pathologies.  As such, a 10 percent maximum rating is appropriate based on painful movement.  

VA treatment records indicate ongoing complaints of knee pain (diagnosed as bilateral knee arthralgia), but do not address the symptoms associated with that pain which the Board could use to evaluate this disability.  A July 2010 VA treatment record indicated no posttraumatic abnormalities.  Joint space was adequately preserved.  Minimal osteophytosis was noted about the patella, but no loose bodies or signs of joint effusion were found.  A knee sleeve was prescribed.  A December 2015, annual checkup report indicated a complaint of chronic knee pain.  Range of motion was not reported.  

In February 2017, the Veteran was again afforded a VA examination in connection with his increased rating claim.  The examiner completed a physical examination and review of the Veteran's medical history, and diagnosed right knee osteoarthritis with retropatellar pain syndrome.  The Veteran reported worsening pain in the right knee with swelling.  No catching or clicking was reported.  He stated that sometimes it "buckles" or gives out while he is walking.  He reported briefly wearing a knee brace, although not any more.  He denied physical therapy, injections or surgery.  He reported increased pain and swelling about once every other week.  Flexion was limited to 120 degrees.  Extension was complete to 0 degrees.  No pain was noted on the examination.  There was no objective evidence of localized tenderness or pain on palpation of the joint.  There was no evidence of pain with weight bearing.  No additional loss of range of motion was reported with repetitive use.  Factors such as pain, weakness, fatigability, and incoordination did not significantly limit functional ability with or without repeated use over time.  Muscle strength was complete at 5/5.  There was no ankylosis found.  Despite the Veteran's report of occasional buckling or giving way, joint stability testing was performed and all instability tests sowed normal results.  There was no evidence of patellar dislocation or shin splints.  There was no tibial or fibular impairment.  No ankylosis was found.  There was no evidence of pain in non-weight bearing movement.  Active and passive range of motion testing showed no change in range of motion.  There was no evidence of pain in passive range of motion.  Here, the Board finds that this examination supports a 10 percent rating for the right knee.  Although flexion was limited to 120 degrees, it would require limitation to 30 degrees for a higher rating to be assigned.  Further, extension was full to 0 degrees, there was no medical evidence found of lateral instability or recurrent subluxation.  There is no ankylosis and no tibial or fibular impairment.  There is simply no evidence that a higher rating should be assigned based on limitation of flexion, nor a secondary or separate rating based on any of the other possible knee pathologies.  

In light of the above, the Board finds that the Veteran's knee cannot be assigned a rating in excess of 10 percent, based the applicable rating criteria, for any period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

Bilateral Pes Planus

The Veteran's bilateral plantar fasciitis, pes planus, and calcaneal spurs are rated as 10 percent disabling from June 1, 2010, the date of service-connection, and as 30 percent disabling from February 10, 2017.  

The Veteran's bilateral foot disability is rated under Diagnostic Code 5276, which compensates for acquired flatfoot.  Under the applicable criteria, a 10 percent rating is assigned for moderate symptoms described as the weight-bearing line over the medial to great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet.  This is assigned for either bilateral or unilateral flat foot.  38 C.F.R. § 4.71a, DC 5276.  

A 30 percent rating is assigned for severe symptoms, described as objective evidence of marked deformity (either pronation or abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, affecting the feet bilaterally.  Id.

Finally a 50 percent rating is assigned when acquired bilateral flatfoot results in pronounced symptoms, described as marked pronation, extreme tenderness of plantar surfaces of the feet.  Marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

The Board finds that a 10 percent rating is the maximum allowable rating under the diagnostic criteria from the date of service connection, and that a rating in excess of 30 percent cannot be assigned from February 10, 2017.  

The Veteran was afforded a VA examination in connection with his service connection claim in December 2009.  At that time, his right and left pes planus diagnosis was confirmed, with onset during basic training in 1985.  Specifically, the examiner diagnosed bilateral pes planus and plantar fasciitis, and calcaneal spur, with recurrent episodic pain.  The Veteran reported pain after walking approximately a half mile, with pain on the sole of the feet.  He denied weakness or fatigue.  Static standing in one place was also to be avoided for periods longer than 10-15 minutes.  His feet did not affect his job or activities of daily living.  He did not require any treatment such as operations or injections, but did complete physical therapy.  He required custom arch supports and night splints, which helped reduce pain.  Pain was reported bilateral 1-4 times per month, mild to moderate in nature, and lasting approximately 1-5 hours at a time.  No flare ups were reported and he did not miss any work in the prior 12 months.  

Here, the Board finds that the evidence does not show marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic calluses.  Thus a 30 percent rating cannot be assigned under the diagnostic criteria.  Likewise, there is no evidence of any symptoms that would give rise to neither a 50 percent rating such as marked pronation, extreme tenderness, inward displacement and severe spasm of the Achillis, nor any evidence of non-improvement by orthopaedic shoes or appliances.  Thus, a rating in excess of 10 percent is not allowed under the Diagnostic Code.  

The Veteran's foot disability was granted an increased rating to 30 percent, effective February 10, 2017.  On that date, the Veteran was afforded a new examination in connection with his increased rating claim.  At that time, the Veteran reported pain in both arches of the feet, occurring after prolonged walking or standing.  He reported injections in both heels.  He required arch supports.  Pain was reported as accentuated on use in both feet, as well as pain on manipulation of both feet.  He did not have swelling or characteristic calluses.  There was no extreme tenderness of the plantar surfaces.  He did have decreased longitudinal arch height in both feet, but no objective evidence of a marked deformity.  There was no marked pronation of either foot.  No lower extremity deformity other than pes planus caused alteration of the weight bearing line.  He did not have inward bowing of the Achilles tendon.  There was no evidence of marked inward displacement or severe spasm of the Achilles tendon on manipulation of either foot.  The examiner determined that there was no functional loss of either extremity attributable to the claimed condition.  There was no evidence of pain, weakness, fatigability, or incoordination that limited functional ability during flare-ups or when the foot was used repeatedly over time.  No other pertinent findings were reported.  

Here, the medical evidence of record, including the Veteran's own reports to the examiner, show symptoms that would warrant a rating in excess of 30 percent.  There is no evidence of marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement of the tendo Achillis, or any evidence that the disability was not improved by orthopaedic shoes or appliances.  As such, the Board finds that the Veteran should not be granted a rating in excess of 30 percent from February 10, 2017 onward.

The Board has searched the Veteran's medical treatment records but has found no evidence that would give rise to a higher rating for any period on appeal.

In sum, the Board finds that the Veteran's bilateral pes planus with plantar fasciitis and calcaneal spurs should be rated as 10 percent from the date of service connection, and as 30 percent disabling from February 10, 2017.  Increased ratings should not be assigned based on the diagnostic criteria.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection

The Veteran seeks service connection for right and left carpal tunnel syndrome.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should be denied.  

The Veteran was afforded a VA examination in December 2009.  At that time, the examiner conducted a physical examination, to include imaging studies, as well as a review of the Veteran's medical history, and diagnosed right and left wrist extensor tenosynovitis with episodic pains, but based on electrodiagnostic studies, declined to diagnose carpal tunnel syndrome in either wrist.  The Board observes that service connection has been granted for bilateral tenosynovitis of the wrists.  

In April 2014, the Veteran was seen by a VA physician who conducted a physical examination and noted mild ulnar neuropathy bilaterally, but again found no evidence of carpal tunnel syndrome in either wrist.

The Board has searched the record, but not found any evidence which would contradict the December 2009 examiner or the April 2014 VA physician.  The Board does acknowledge the Veteran's claim of carpal tunnel syndrome in his wrists, but finds this testimony to be unpersuasive.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make  diagnosis of carpal tunnel syndrome, especially in light of the multiple medical findings to the contrary.  See id.  

In light of the above, the Board must deny service connection for carpal tunnel syndrome because the Veteran fails the first criteria of service connection, namely, a present diagnosis of that disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

A 10 percent rating for left hip tenosynovitis based on painful flexion is granted, effective June 1, 2010.

A rating in excess of 10 percent for left hip tenosynovitis based on painful abduction and adduction is denied.

A rating in excess of 10 percent for osteoarthritis of the right knee with retropatellar pain syndrome is denied.

A rating in excess of 10 percent for bilateral pes planus with plantar fasciitis and calcaneal spurs, prior to February 10, 2017, is denied.

A rating in excess of 30 percent for bilateral pes planus with plantar fasciitis and calcaneal spurs, from February 10, 2017, is denied.

Service connection for right carpal tunnel syndrome is denied.

Service connection for left carpal tunnel syndrome is denied.  


REMAND

On October 25, 2017, the RO issued a letter to the Veteran proposing to reduce his rating for thoracic spine strain with lumbosacral degenerative joint disease from 40 percent to 10 percent.  To the extent that that correspondence implies that the RO is continuing to develop the claim regarding the increased rating for the Veteran's low back disability, the Board must remand that issue to allow the Veteran time to respond to that notice and provide the RO time to finalize any further development with regard to the rating for that disability.  Particularly, the RO should assign a date for the proposed reduction and institute any such reductions so that the rating for the disability on appeal is finalized prior to the Board rendering any decision on the increased rating claim.

Further, to the extent that a rating reduction may influence the claim for TDIU, that issue must be remanded as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

The RO should complete development of the proposed reduction in rating for thoracic spine strain, affording the Veteran adequate time to respond, and issuing a rating decision with a specific date assigned for the proposed reduction.  Thereafter, the issues remaining on appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


